Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient written description of how RF energy may be laser energy and how the contact plate is configured to transition the laser energy from a fraction pattern to a nonfractional pattern.  The examiner could find in a Google search that would suggest that RF energy could be laser energy.  The frequencies associated with RF energy are not generally conducive to laser wavelengths typically used in the medical field.  Applicant has failed to adequately describe how RF energy may be laser energy, or the mechanism by which the laser energy may be transitioned from a fraction pattern to a nonfractional pattern as claimed.  Similarly, applicant’s specification fails to adequately describe how an acoustic transducer may treat cellulite with Acoustic Wave Therapy, and the mechanism behind such a theory.  Rather, applicant merely makes mention of the practice with no explanation as to how it is performed and enabled, or how it would be different from the application of any acoustic energy provided in a similar system.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16 are unclear with the scope of the claim, particularly since they are device claims but fail to recite any structural limitations which may further limit the device of claim 2.  Claim 15 merely recites an insertion depth of the needle, but fails to disclose any specific structure to achieve the depth of insertion.  Similarly, claim 16 merely recites a tissue response which has no structural relevancy that may further limit the device of claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hantash et al (2007/0142885).
	Regarding claim 1, Hantash et al disclose a skin treatment method (Abstract) comprising the steps of inserting a plurality of needles into a layer of the skin (Abstract) and regulating delivery of RF energy to induce uniform heating by RF energy in the dermal layer.  See, for example, Figure 1 which shows treatment in the dermal layer, and paragraphs [0016] and [0055] which disclose controlling RF energy to create uniform patterns in tissue.  Hantash et al further teach regulating RF energy to adjust the power based on the changing of impedance of the skin (para. [0017] and [0054], for example).
	Regarding claim 2, Hantash et al provide a device for delivering RF energy to a dermis as addressed above, the device comprising a plurality of microneedles (115) configured to penetrate the skin so the distal tip of the needle reaches the dermis (Figure 1 and paragraph [0037], for example).  The microneedle may comprise at least one substrate (e.g. non-conductive material) enclosed by one material (e.g. conductive coating) as disclosed in paragraph [0041].  The microneedle is inherently configured to exhibit either a conducting property (e.g. when delivering energy) or a non-conductive property (when no energy is connected), and the needles may be configured to penetrate the epidermis, dermis and hypodermis (para. [0014], for example) and is configured to induce a substantially uniform area of heating in the dermis (para. [0014] and [0037], for example).
	Regarding claim 3, Hantash et al provide a device for delivering RF energy to the dermis comprises at least one contact plate (105/115) configured to be in contact with skin (Figure 1).  The contact plate comprises at least one substrate (needles 115) enclosed by at least one material (non-conductive material of the plate 105).  The contact plate is configured to deliver a dispersion of RF energy into the dermis (via the electrodes 115), and the contact plate is inherently configured to exhibit either a conductive property (e.g. the needles) or a nonconducting property (plate 105).  Hantash et al disclose a processor configured to adjust  a parameter from the group consisting of frequency, current, and voltage (see paragraphs [0042], [0054] and [0079-0081]).  The needles may be configured to penetrate the epidermis, dermis and hypodermis (para. [0014], for example) and is configured to induce a substantially uniform area of heating in the dermis (para. [0014] and [0037], for example).
	Regarding claim 12, the needles of Hantash receive RF energy from an RF energy source (para. [0036], for example).  Regarding claim 13, Hantash disclose regulating power and other parameters in response to monitored impedance as addressed previously.  Regarding claim 14, the examiner maintains that the heating of tissue as taught by Hantash would inherently create one or more of the cited tissue responses.  Regarding claim 15, Hantash discloses inserting the needle only 1-2 mm into the skin (para. [0079]).  Hantash discloses inserting the needles to any desired depth to treat specific layers of the skin tissue.  Regarding claim 16, the examiner maintains heating of tissue by Hantash would inherently result in the cited skin response.  As noted above, this claim fails to provide any structural limitation to further limit the device claim.  Regarding claim 17, the contact plate of Hantash is inherently either conductive or non-conductive.  The language of the claim fails to designate any specific means and/or structure to provide a changing of the contact plate property.  As broadly recited, it is deemed to read on any contact plate that may be either conductive or non-conductive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (‘885) in view of the teaching of Morris et al (2002/0120260).
	Regarding claim 4, Hantash et al disclose a skin treatment method asserted above comprising inserting a plurality of needles into a layer of the skin (Figure 1) and regulating the delivery of RF energy to the needles to produce a uniform area of heating in the skin (paragraphs [0014], [0017], [0037] and [0054], for example).  Hantash et al fails to disclose an ultrasonic element  to provide feedback of the heating of tissue.
	Morris et al disclose an analogous device for treating tissue with multiple needles inserted into skin and heated with an RF energy source.  See, Figure 1, for example.  In particular, Morris et al specifically teach that it is known to provide the contact face of the device with sensors (22 – Figure 2) to provide feedback indicative of the tissue treatment during RF energy delivery.  Paragraph [0128] specifically teach that acoustical (i.e. ultrasound) sensors may be used to provide feedback on the status of the tissue during treatment.
	To have provided the Hantash et al system with ultrasonic elements to provide feedback to verify the heating of tissue during treatment would have been an obvious modification for one of ordinary skill in the art given the teaching of Morris et al who disclose such a sensor in an analogous needle treatment system.
	Regarding claim 18, Morris et al also disclose the use of laser energy (para. [0179]) as an alternative to RF energy.  As addressed previously, it is not clear how RF energy could be laser energy as recited in this claim.  It is further unclear how the contact plate would be configured to transition the laser energy from a fraction pattern to a nonfractional pattern given the limited description.  Since there is no express disclosure of how this is achieved beyond the use of an array of emitters or an array of slots, it is deemed to be obvious to the skilled artisan to create such a nonfractional pattern with the laser energy that would be provided by the array of emitters disclosed by Morris et al.
	Regarding claims 19 and 20, Morris et al also disclose transducers for creating acoustic waves.  The examiner maintains the acoustic waves of Morris et al would obviously have a similar affect on treating cellulite.  It is again noted that applicant’s specification fails to disclose any specific principles by which the acoustic energy provides the claimed “Acoustic Wave Therapy”, or why such therapy would be different from the acoustic energy provided by any other device, such as the Morris et al device.
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (‘885).
Claims 5 and 6 recite specific affects on tissue (e.g. nonfractional heating and fractionated coagulation), and the examiner maintains that these affects would be obviously, if not inherently, provided by the Hantash device.  That is, Hantash specifically disclose the fractional treatment of tissue to create uniform heating in specific tissue layers,  one of ordinary skill in the art would recognize from the various different profiles, as seen in Figures 4-9 for example, that the heating pattern may be fractional or nonfractional depending on the specific needles activated and the specific parameters for the treatment.  It is noted that applicant’s specification merely lists a variety of different treatments and does not provide any criticality or unexpected result associated with one treatment affect over another.  That is, applicant’s specification seems to indicate the various different treatments are all obvious variants that are possible with the same array of electrodes.  In as much as the Hantash electrode array of needles is very much analogous to applicant’s structured device and the intended results, the examiner maintains the Hantash device is obviously configured to provide the same results.  Claims 7-11 recite tissue responses to the application of energy.  The examiner maintains that the Hantash method would obviously, if not inherently, create the same types of tissue affects given that the device is similarly structured and used in the same type of procedure.  It is generally well known in the art that tissue undergoes an impedance change during the course of RF energy delivery, and Hantash specifically disclose controlling the delivery of RF energy based on sensed tissue conditions as expressed previously.  

Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1-3, applicant asserts that Hantash discloses “an approach that has been described to limit the general, uniform heating of tissue” as in paragraph [0013] of the Hantash.  This argument was presented on page 6 of applicant’s response.  The examiner maintains that applicant’s characterization of the passage is in error.  Paragraph [0013] of the Hantash reference addresses a prior art reference (e.g. US Patent Application 2005/0049582), and is not specific to the operation of the Hantash device.  Further, paragraph [0012] also addresses prior art references that use needle electrodes, and specifically how the prior art references using the needle electrodes which result in “widespread heating of subcutaneous layers”.  Hence, the examiner maintains that the improvement of the device cited in paragraph [0013] is that the laser device functions better than the needle device of the preceding paragraph which results in the “general, uniform heating of tissue”.  More specifically, the laser device of paragraph [0013] creates treatment zones of desired shapes and avoids the general heating.  Paragraph [0014] goes on to specifically state that it would be desirable to accomplish ‘fractional or patterned heat generation in the epidermis, dermis or subcutaneous layers of the skin using needles or microneedles that could be located at the desired depth of the skin”.  The examiner maintains that it is exactly the intention of Hantash to create a uniform heating pattern at a desired tissue level (e.g. the dermis).
Regarding claim 4, applicant continues to assert that Hantash teaches an approach “to limit the general, uniform heating of the tissue”.  The examiner disagrees for the reasons asserted above.  That language from paragraph [0013] of Hantash addresses a prior art reference, and is further in response to the previous paragraph [0012] which discusses prior art needle electrodes that provide a general heating of tissue layers and are not capable of limiting the heating to a specific layer (e.g. the dermis).  The Hantash device clearly is designed to heat specific layers of tissue (e.g. the dermis) based on controlling needle deployment depth and feedback control.  See also paragraph [0081] which discusses various different heating profiles that are provided in specific layers of tissue based on needle penetration.  In particular, Hantash disclose specific heights for the treatment zones which further serves to indicate that specific layers of tissue are being treated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           Primary Examiner, Art Unit 3794